                       Case 3:18-cv-04766-RS Document 29 Filed 04/03/19 Page 1 of 2



1    David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
2
     Michael P. Lavigne (SBN 216538)
3    lavignem@cmtlaw.com
     CARLSON & MESSER LLP
4    5901 West Century Boulevard, Suite #1200
     Los Angeles, CA 90045
5
     Tel: (310) 242-2200
6    Fax: (310) 242-22220

7    Attorneys for Defendant
     COLLECTION BUREAU OF AMERICA, LTD.
8

9                                         UNITED STATES DISTRICT COURT
10                                       NORTHERN DISTRICT OF CALIFORNIA
11

12    CHRISTOPHER WILLIAMS,                                      Case No: 3:18-cv-04766-RS

13                          Plaintiff,                           NOTICE OF SETTLEMENT
      vs.
14

15    COLLECTION BUREAU OF AMERICA,
      LTD.
16
                            Defendant
17

18

19
     TO THE HONORABLE COURT:

20
                    PLEASE TAKE NOTICE that a settlement in this matter has been reached between all

21
     parties. The parties anticipate that they will complete the settlement, and file a stipulation of
     dismissal, within 45 days from the date of this notice.
22
                    In light of the settlement, the parties request that the Court take off calendar all future
23
     hearing dates in this case.
24
                                                  CARLSON & MESSER LLP
25
     Dated: April 3, 2019                         s/ David J. Kaminski
26                                                David J. Kaminski
27                                                Michael P. Lavigne
                                                  Attorneys for Defendant,
28                                                COLLECTION BUREAU OF AMERICA, LTD

     {00112524;1}                                            1
                                                                                      NOTICE OF DEPOSITION
                                                                                    CASE NO: 3:18-CV-04766-RS
                       Case 3:18-cv-04766-RS Document 29 Filed 04/03/19 Page 2 of 2



1                                            CERTIFICATE OF SERVICE
2

3                   I, David J. Kaminski, hereby certify that on this 3rd day of April, 2019, a true and accurate
4    copy of the foregoing Notice of Settlement were served via the District Court ECF System on the
5    Following:
6
                    Email: Jarrett@hughesellzey.com
7                          jack@hughesellzey.com
8
                                                                    /s/David J. Kaminski
9                                                                   David J. Kaminski
                                                                    CARLSON & MESSER LLP
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00112524;1}                                             2
                                                                                       NOTICE OF DEPOSITION
                                                                                     CASE NO: 3:18-CV-04766-RS
